NO. 07-02-0095-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

JULY 10, 2003

______________________________


JOHN J. HINDERA, APPELLANT

V.

TEXAS TECH UNIVERSITY, ET AL., APPELLEES


_________________________________

FROM THE 237TH DISTRICT COURT OF LUBBOCK COUNTY;

NO. 2000-509,053; HONORABLE SAM MEDINA, JUDGE

_______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.
ORDER ON APPELLANT'S MOTION TO REINSTATE APPEAL

AND APPELLEES' OPPOSITION AND MOTION TO DISMISS APPEAL


	Subsequent to the filing of his notice of appeal, on May 9, 2002, this Court abated
this appeal pursuant to appellant's notice of suggestion of bankruptcy.  See Tex. R. App.
8.2.  Pending before this Court is appellant's motion to reinstate the appeal by which he
asserts the stay has been lifted.  The motion is supported by a copy of an order of the
United States Bankruptcy Court, Western District of Texas, dated July 26, 2002, granting
appellant a discharge in bankruptcy; however, the order does not provide that the stay was
lifted.  Instead, the order expressly provides that the bankruptcy proceeding was not
dismissed.  
	In response to appellant's motion to reinstate, conceding the stay has been lifted;
appellees contend the appeal should be dismissed because appellant has failed to
diligently pursue it as required by Rules 38.8(a)(1) and 42.3(b) and (c) of the Texas Rules
of Appellate Procedure.  Rule 8.3(a) requires that a certified copy of the order lifting the
stay be attached to the motion to reinstate.  Appellant's motion and supporting
documentation are insufficient to support reinstatement of this appeal at this time.  Thus,
without passing on the merits of either parties' motions, we direct appellant to file a
supplemental motion supported by legal authorities and a certified copy of the bankruptcy
court's order lifting the stay on or before Monday, August 4, 2003.  Appellees response to
the supplemental motion, if any, shall be filed on or before Monday, August 18, 2003.
	It is so ordered.
							Per Curiam